542 F.2d 1052
Robert SATIACUM et al., Appellants,vs.George KINNEAR, etc., et al., Appellees.
No. 74-1121.
United States Court of Appeals,Ninth Circuit.
Aug. 31, 1976.

1
Jack E. Tanner (argued), Tacoma, Wash., for appellants.


2
James A. Furber (argued), Tacoma, Wash., for appellees.

ON MOTION FOR REHEARING

3
Before ELY and HUFSTEDLER, Circuit Judges, and TAYLOR,* District Judge.


4
Our prior Opinion of June 19, 1975, is withdrawn.  On rehearing, the judgment is affirmed.  Moe v. Confederated Salish and Kootenai Tribes of Flathead Reservation, --- U.S. ----, 96 S.Ct. 1634, 48 L.Ed.2d 96 (1976).



*
 Honorable Fred M. Taylor, United States District Judge, District of Idaho, sitting by designation